Citation Nr: 1728242	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome prior to April 10, 2009.

2.  Entitlement to an initial disability rating in excess of 10 percent for left carpal tunnel syndrome prior to April 10, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, from September 2001 to August 2002, and from February 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

The Board previously remanded these claims for additional development in May 2014 and November 2016.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2015 decision, the Board, in pertinent part, granted 10 percent ratings for left and right carpal tunnel syndrome for the rating period prior to April 10, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.   Pursuant to a Joint Motion of the parties, in August 2015, the Court vacated the portion of the August 2015 decision which denied ratings in excess of 10 percent for left and right carpal tunnel syndrome prior to April 10, 2009 and remanded the claims to the Board for action consistent with the Joint Motion.  

The record reflects that the Veteran was represented by attorney Robert V. Chisholm before the Court.  Disabled American Veterans continues to represent the Veteran in his appeal before the Board.


FINDING OF FACT

Prior to April 10, 2009, right and left carpal tunnel syndrome more nearly approximated mild incomplete paralysis of the lower radicular group nerves of the right and left upper extremities.  


CONCLUSION OF LAW

1.  Prior to April 10, 2009, the criteria for a 20 percent rating for right carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2016).   

2.  Prior to April 10, 2009, the criteria for a 20 percent rating for left carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, private records, and service treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing, explained the issue, and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where a Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Initial Ratings for Right and Left Carpal Tunnel Syndrome

A May 2007 rating decision granted service connection for right and left carpal tunnel syndrome.  A non-compensable (zero percent) evaluation was assigned for each hand from August 14, 2005.  In an August 2015 Board decision, the ratings assigned were increased to 10 percent prior to April 10, 2009, and a 40 percent rating was assigned for the right hand from April 10, 2009 and a 30 percent rating was assigned for the left hand from April 10, 2009.  

Right and left carpal tunnel syndrome is rated according to Diagnostic Code 8515.  
Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 40 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Combined nerve injuries should be rated by reference to nerve involvement, or if sufficient in extent, consider radicular group ratings.  C.F.R. § 4.124a, Note following DC 8719.

Right and Left Carpal Tunnel Syndrome Prior to April 10, 2009

The Veteran had a VA examination in March 2007.  The Veteran reported that he was diagnosed with carpal tunnel syndrome in 2004 and underwent carpal tunnel release on both hands in 2005.  The Veteran reported that the numbness got better, but he continued to have pain in both hands, more on the left than the right.  He reported treatment with Advil. With regard to occupational impairment, the VA examiner noted that the Veteran was a mechanic and reported that his hand disabilities bothered him at work. 

On physical examination, there was a residual scar measuring about 3 centimeters and difficult to see.  There was no adherence or tenderness.  The Veteran had a good grasp and could make a fist with both hands and could oppose the fingers to the thumb.  He had sensation to touch.  The examiner diagnosed residuals of bilateral carpal tunnel release in right and left hands.  

In September 2007, a co-worker wrote a statement that stated the Veteran had suffered from hand pain that constantly hurt him.  The co-worker specified that he and the Veteran work with heavy industrial equipment, which predominantly requires the use of hands.

In a June 2008 statement, the Veteran's employer stated that he noticed the Veteran's wrist problems for years, which caused the Veteran wrist pain.

A VA outpatient treatment record dated in August 2008 noted a history positive for bilateral carpal tunnel release without good result on the left, where there was a tendon adherent to the nerve.  

In December 2016 and January 2017, the Veteran was afforded VA examinations for the examiner to offer addendum opinions and rationale on the Veteran's right and left carpal tunnel syndrome and his manifestations for the initial rating period prior to April 10, 2009.  The VA examiner's medical opinion was that it is as likely as not, based on the available information, that the right and left carpal tunnel syndrome was manifested by impairment of the median and musculospiral (radial) nerves.  Further, the VA examiner opined that the median and radial nerves are considered part of the lower radicular group, and so as likely as not prior to April 10, 2009, the lower radicular group was involved.  

The Veteran's carpal tunnel syndrome is currently rated based upon mild incomplete paralysis of the median nerves.  However, as the Veteran's right and left carpal tunnel disabilities involve combined impairment of several upper extremity nerves, it is appropriate to consider ratings for impairment of the radicular groups.  Diagnostic Code 8512, which pertains to the lower radicular group, indicates that a 20 percent rating is warranted for mild incomplete paralysis of the lower radicular group of the minor extremity.  A 20 percent rating is warranted for mild incomplete paralysis of the lower radicular group of the major extremity.  See 38 C.F.R. § 4.71a.  The evidence during this time period reflects that the Veteran's bilateral carpal tunnel syndrome was manifested by impairment of the median and radial nerves, which are considered part of the lower radicular group.  The Board finds that the Veteran's disability has more nearly approximated mild incomplete paralysis of the right and left lower radicular groups for the initial rating period prior to April 10, 2009.  Pursuant to Diagnostic Code 8512, separate 20 percent ratings are granted for right and left carpal tunnel prior to April 10, 2009.

The evidence during this time period reflected that the Veteran's bilateral carpal tunnel syndrome was manifested primarily by pain in both hands.  The objective findings of the March 2007 VA examination showed that there was good grasp and sensation to touch.  The Veteran had response to pinprick bilaterally and could make a fist with both hands.  Therefore, the Board finds that higher ratings in excess of 20 percent for right and left carpal tunnel syndrome are not warranted for the initial rating period prior to April 10, 2009, as there is no evidence of moderate, severe, or complete paralysis of the affected nerves of the upper extremities.  See 38 C.F.R. § 4.71a.  The Board finds further that there are no other relevant diagnostic codes in this case pertaining to diseases of the peripheral nerves other than Diagnostic Codes 8515 and/or 8512 pursuant to which the disability in question may be rated based upon the objective medical evidence that identifies the affected nerves.  See 38 C.F.R. § 4.20 (2016) (when a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993); Suttman v. Brown, 5. Vet. App. 127, 134 (1993); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  Although carpal tunnel syndrome is not specifically listed in the Rating Schedule, the extent of the Veteran's bilateral carpal tunnel syndrome symptoms does not exceed the symptomatology used to evaluate impairment of the lower radicular group.  For these reasons, a 20 percent rating is granted for right carpal tunnel syndrome, and a 20 percent rating is granted for left carpal tunnel syndrome for the initial rating period prior to April 10, 2009. 










							(Continued on the next page)

ORDER

A 20 percent rating is granted for right carpal tunnel syndrome prior to April 10, 2009, subject to regulations governing the payment of monetary benefits.

A 20 percent rating is granted for left carpal tunnel syndrome prior to April 10, 2009, subject to regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


